        Case 3:17-cv-00101-RDM Document 223 Filed 02/15/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                          :
PROTECTION BUREAU,                          :
                                            :
                      Plaintiff             :
                                            :
                                            :       3:17-CV-101
              v.                            :       (Judge Mariani)
                                            :
                                            :
NAVIENT CORPORATION, et al.,                :
                                            :
                      Defendants.           :

                             SPECIAL MASTER ORDER #8

       Now, this 15th day of February, 2019, IT IS HEREBY ORDERED THAT the agenda

for the telephonic status conference scheduled for February 19, 2019 at 11:00 a.m. shall

include, but not be limited to, discussion of the following matters:

       1. Plaintiff’s revised list of the entries on Defendants’ privilege log for which the
          attorney-client privilege has been claimed and which Plaintiff asserts involve a
          communication with a third party, as well as what additional information, in any,
          should be provided with respect to the entries involving communications with
          third parties concerning matters such as “common interest.”

       2. The status of responses to Defendants’ letters to the federal agencies implicated
          in the assertion of the Bank Examination Privilege.

       3. The schedule for producing for in camera review the 462 randomly selected
          documents for which work product protection has been claimed.

       4. The status of the parties’ discussions to resolve issues involving production of
          call records.
 Case 3:17-cv-00101-RDM Document 223 Filed 02/15/19 Page 2 of 2




5. The scheduling of oral argument on the motion to quash the deposition of Mr.
   Frotman.

6. The protocol to be used to assess the deliberative process privilege for the
   documents submitted to the Special Master for in camera review.

7. The telephonic conference call scheduled for 11:00 a.m. on February 19, 2019
   shall be placed to 570-207-5605. Because of an adverse weather forecast for
   Feb. 12th, the parties will be notified by email no later than 10:00 a.m. if the call
   needs to be rescheduled.


                                             s/ Thomas I. Vanaskie
                                             THOMAS I. VANASKIE
                                             SPECIAL MASTER
